                  Case 1:19-cv-02689-LLS Document 99 Filed 10/30/20 Page 1 of 3



                                                                                                                Reed Smith LLP
                                                                                                         599 Lexington Avenue
                                                                                                      New York, NY 10022-7650
Jordan W. Siev                                                                                                +1 212 521 5400
Direct Phone: +1 212 205 6085                                                                             Fax +1 212 521 5450
Email: jsiev@reedsmith.com                                                                                       reedsmith.com



October 30, 2020

Via Email

Hon. Louis L. Stanton
United States District Court for the Southern District of New York
500 Pearl Street
New York, NY 10007

Re:       Dresser-Rand Co. v. Petróleos de Venezuela, S.A., et al, No. 19-cv-02689-LLS

Dear Judge Stanton:

        We represent plaintiff Dresser-Rand Company (“D-R”). We write in response to defendant
Petróleos de Venezuela, S.A.’s (“PDVSA”) letter dated October 22, 2020 (the “Discovery Letter”), in
which PDVSA requests a conference in connection with its pursuit of additional party and non-party
discovery well past the deadline for fact discovery. (ECF No. 98.) For the reasons set forth below, D-R
objects to PDVSA’s discovery demands and its request for additional time to complete fact discovery.

        First, as a threshold matter, D-R has agreed in the past to extend discovery deadlines in order to
accommodate PDVSA’s requests. For instance, on June 30, 2020, the parties agreed to a pre-trial schedule
which included the completion of fact discovery by September 4, 2020. However, at the request of
PDVSA, on August 27, 2020, D-R agreed to extend the stipulated fact discovery deadline to October 9,
2020.1 (ECF No. 88.) Thus, D-R has been more than accommodating for reasonable, valid extension
requests, but is not willing to agree to a further delay of the resolution of this action, especially without
any good cause shown on the part of PDVSA. In fact, extending the fact discovery deadline will
significantly impact the remaining pre-trial deadlines agreed to by the parties.2

       Second, PDVSA claims that it is entitled to additional discovery from Novo Bank because “[D-R]
intends to rely on or reference its opening of an account with Novo Bank at trial.” (Discovery Letter at
1.) However, when D-R offered to produce the precise information that would address PDVSA’s concerns
about D-R introducing evidence on this issue at trial, PDVSA said it wanted the information from D-R,

1
  PDVSA’s suggestion that D-R contributed to any delays by rescheduling Mr. Scherzer’s deposition is disingenuous. Mr.
Scherzer was prepared to testify on August 28, 2020, but the parties agreed that it made sense to move his deposition in light
of the new October 9, 2020 discovery deadline.
2
  The parties have stipulated to the following schedule:
November 3, 2020 – Parties are to exchange expert reports
November 20, 2020 – Completion of expert discovery
November 25, 2020 – Plaintiff’s proposed findings of fact due
December 9, 2020 – Defendant’s proposed findings of fact due
December 22, 2020 – Plaintiff’s reply findings of fact due
January 18, 2020 – Pre-trial order and pre-trial briefs due

         ABU DHABI  ATHENS  AUSTIN  BEIJING  BRUSSELS  CENTURY CITY  CHICAGO  DALLAS  DUBAI  FRANKFURT  HONG KONG
      HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK  PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON
             RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE  TYSONS  WASHINGTON, D.C.  WILMINGTON
                Case 1:19-cv-02689-LLS Document 99 Filed 10/30/20 Page 2 of 3



October 30, 2020
Page 2


but also reserved all rights to continue to pursue third-party discovery from Novo Bank. Specifically,
following the submission of the Discovery Letter, we advised PDVSA’s counsel that, as an offer of
compromise, D-R was willing to produce documents sufficient to show the bank name and address,
account and SWIFT numbers, beneficiary name and address, and the date that the Novo Bank account
was opened. In response, PDVSA asked whether D-R would also be willing to produce: (1)
communications between D-R and PDVSA regarding the account, including communications reflecting
that the account was opened, if any; and (2) communications between D-R and Novo Bank regarding the
account, including documents relating to Novo Bank’s policy on acceptance of funds from PDVSA.
Before committing to produce these additional documents—which D-R intended to do—D-R asked
PDVSA to confirm that, with the production of this additional information from D-R, PDVSA would be
willing to waive its request to extend the discovery deadline in order to pursue third-party discovery from
Novo Bank. PDVSA was unwilling to do so. As such, D-R questions PDVSA’s intentions with respect
to its belated pursuit of the Novo Bank discovery.

         Third, as it stands, the October 9, 2020 fact discovery deadline has expired, and PDVSA cannot,
as it is must, demonstrate good cause to obtain the information it seeks after the close of fact discovery.
See Noel v. City of New York, No. 15-cv-5236, 2019 WL 1450165, at *1 (S.D.N.Y. 2019) (“A party
seeking to re-open discovery bears the burden of showing good cause, the primary consideration for which
being whether there has already been adequate opportunity for discovery.”). PDVSA has had information
readily available to it for over a year regarding Novo Bank. D-R produced multiple documents in
September and October 2019 that discuss the Novo Bank account that PDVSA now seeks more
information about.3 In fact, PDVSA’s summary judgment briefing, and the exhibits attached thereto—
which was fully submitted by December 23, 2019—reference the Novo Bank account. See, e.g., ECF No.
53 at 15; ECF No. 54, Ex. 1. Where, as here, “a party is aware of the existence of documents or other
information before the close of discovery and propounds requests after the deadline has passed, those
requests should be denied.”4 Gucci Am., Inc. v. Guess?, Inc., 790 F. Supp. 2d 136, 142 (S.D.N.Y. 2011)
(denying plaintiff’s discovery request after the close of fact discovery because information was available
to plaintiff long before the discovery deadline and plaintiff had ‘ample opportunity to obtain the
information’ during the fact discovery period, and failed to raise the issue with the Court at the appropriate
time”); Slomiak v. Bear Sterns & Co., No. 83-cv-1542(CSH), 1985 WL 410, at *1 (S.D.N.Y. Mar. 12,
1985) (denying motion to compel deposition testimony where counsel knew of the witnesses and the need
for testimony before the discovery deadline).

        Fourth, as PDVSA is certainly aware, Novo Bank is located abroad and PDVSA will likely require
international assistance to obtain documents and testimony from the bank. Accordingly, PDVSA should
have sought this discovery – at the latest – in June at the same time it served subpoenas on other foreign
banks and moved for issuance of letters rogatory to obtain discovery from those banks. (ECF Nos. 93–

3
  PDVSA concedes that in “previously produced correspondence, Siemens employee, Jose Latorre, represented that ’Siemens
is in the position to open an account in Novo Bank, if PDVSA consider[s] that this will expedite the payment of the Novation.’”
See ECF No. 98 at 2 (citing DRESSER_0004338 & DRESSER_0004359).
4
  Indeed, counsel for PDVSA had ample opportunity to ask Mr. Scherzer questions regarding D-R’s opening of the Novo Bank
account during his deposition, but elected not to. Stoner v. New York City Ballet Co., No. 99-cv-0196, 2003 WL 749893, at *3
(S.D.N.Y. 2003) (finding reopening of discovery was not warranted where “plaintiff had the opportunity, if he wished, to
depose persons with knowledge relevant to the issues in this case”).
               Case 1:19-cv-02689-LLS Document 99 Filed 10/30/20 Page 3 of 3



October 30, 2020
Page 3


95); see Noel, 2019 WL 1450165, at *1 (noting courts consider whether the party seeking to reopen
discovery “was diligent in obtaining discovery within the guidelines established by the court”). PDVSA’s
last-minute request for additional discovery is, at best, an indefensible oversight, and at worst, a deliberate
attempt to further delay the resolution of this proceeding.

       Fifth, PDVSA’s request is an improper work-around the scope of discovery permitted by this
Court’s prior Orders. (See ECF Nos. 37, 84.) Specifically, on September 6, 2019, Your Honor determined
that “defendants are not entitled to employ Rule 26 discovery” in connection with D-R’s Motion for
Summary Judgment in Lieu of Complaint and instead instructed D-R to “make available to defendants
copies of all correspondence and documents exchanged between the parties concerning the terms and
performance of the loan agreement, including any payments.” (ECF No. 37.) Yet, by way of its instant
request, PDVSA is essentially seeking the Rule 26 discovery Your Honor rejected—inclusive of internal
D-R correspondence and correspondence between D-R and third-parties.

        Finally, the fact that D-R ultimately opened an account with Novo Bank is immaterial to PDVSA’s
impossibility defense. The record reflects that PDVSA proposed making a payment into a Novo Bank
account in Euros as an alternative option to payment.5 However, the simple fact is that PDVSA never
executed D-R’s proposed amendment to the Note Agreement to permit payment in Euros and, accordingly,
PDVSA could not (and, in fact, did not) make any payments into the Novo Bank account. See Declaration
of Erik Scherzer dated December 23, 2019 at ¶ 20 (ECF No. 57.) Thus, the Novo Bank account and the
policies surrounding Novo Bank’s acceptance of payments from PDVSA are immaterial to PDVSA’s
impossibility defense. See Bridgeforth v. City of New York, 286 F. Supp. 3d 629, 633 (S.D.N.Y. 2017)
(denying request for additional discovery because it was unlikely the discovery would lead to relevant
evidence).

       Accordingly, D-R opposes PDVSA’s request for the additional discovery sought in its Discovery
Letter. D-R stands ready to address any of the issues herein, should Your Honor think a discovery
conference is necessary.

Respectfully submitted,


/s/ Jordan W. Siev

Jordan W. Siev

JWS:sa

cc:      All Counsel of Record (via ECF)




5
    See DRESSER_0004338 (ECF No. 57-11).
